DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogner et al. (U.S. Patent Application Publication 2018/0145673, hereafter Bogner) in view of Oak (U.S. Patent 9,985,526).
Claims 1 and 9:  Bogner teaches a power supply system (Figure 3) comprising:
a power FET (T2) having a gate and being coupled between a power input (1002) and a power output (1004); 
a voltage source (VCP); 
a cascode current source (400) to provide a pull-up current from the voltage source to the gate of the power FET to regulate the supply of power between the power input and the power output (via T2), the cascode current source having upper and lower stages (416 and 418), having a cascode node between the upper and lower stages (between 416 and 418), and the lower stage having a gate input (gate of 418).  Bogner does not specifically teach sampling the voltage at the cascode node.  Oak teaches a cascode current source (120; Figure 2) comprising a protection circuit (124) coupled to the voltage source (VDD2 coupled to VDD3, corresponding to VCP of Bogner; Figure 7), the protection circuit being configured to sample the voltage at the cascode node 

Claim 2:  The combined circuit further teaches that the protection circuit comprises source follower circuitry (124 of Oak) and feedback voltage divider circuitry (D1 of Bogner).

Claim 3:  Bogner and Oak teach the limitations of claim 1 above.  Bogner and Oak do not specifically teach that the power FET is a NexFET.  However, the selection of a NexFET on a different IC from the cascode current source and the protection circuit would have been chosen to ensure an optimal performance of the power supply system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a NexFET on a different IC from the cascode current source and the protection circuit when employing the power supply system of Bogner and Oak to maximize the overall performance of the power supply system.  

Claim 4:  The combined circuit further teaches that the cascode current source and protection circuit contain no transistor rated for more than about 30 volts drain- to-source voltage (column 8 lines 1-6 of Oak).

Claim 6:  The combined circuit further teaches that a drain node of the upper stage is connected to a source node of the lower stage at the cascode node (node between 416 and 418), and wherein the protection circuit comprises a feedback transistor (124 of Oak), the gate node of the feedback transistor being connected to the cascode node.

Claim 7:  The combined circuit further teaches that the protection circuit comprises feedback resistances arranged as a voltage divider (D1 of Bogner) having an upper node, a dividing node, and a lower node, the upper node of the voltage divider being connected to a source node of the feedback transistor (476), the dividing node of the voltage divider being connected to a gate node of the lower stage (Vcasc1 via 474), and the lower node of the voltage divider being connected to a drain node of the power FET (1002 via 472).

Claim 10:  Bogner and Oak teach the limitations of claim 9 above.  Bogner and Oak do not specifically teach DEPMOS devices rated for no more than 30- volt VDS and a minimum BVDss rating of no more than 35 volts.  However, the selection of a DEPMOS 

Claim 11:  The combined circuit further teaches that the voltage potential of the gate of the power FET is at least 10 volts higher than the voltage potential of the output of the power path ([0047] of Bogner).

Claim 12:  The combined circuit further teaches that a charge pump supplies voltage to the cascode current source higher than the voltage potential of a drain of the power FET, and wherein the minimum output of charge pump is at least 10.3 volts more than the voltage potential of the power path output ([0050] of Bogner, where Vcp is higher than the maximum input voltage level).

Claim 13:  The combined circuit further teaches that during normal operation the voltage potential of the gate of the power FET is 34 volts or more and the voltage potential of the charge pump is 34.3 volts or more ([0047] and [0050] of Bogner).



Claim 15:  The combined circuit further teaches detecting that the gate of the power FET has been pulled down comprises sensing an increase of the drain-source voltage (VDS) of the lower stage of the cascode current source by feeding back a signal between a source and a gate of the lower stage of the cascode current source (via 124 of Oak).

Claim 16:  The combined circuit further teaches that the feedback signal is fed through a feedback transistor and an upper resistance of a feedback voltage divider that comprises the upper resistance connected to the feedback transistor and a lower resistance connected to a drain of the power FET, and wherein the resistances are chosen such that a feedback ratio of the lower resistance to the sum of the upper and lower resistances is greater than 5/9 (via 124, D1 of the combined circuit).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogner in view of Descombes (U.S. Patent Application Publication 2003/0098738) in view of Oak.
Claim 5:  Bogner and Oak teach the limitations of claim 1 above.  Bogner and Oak do not specifically teach a current limit circuit.  Descombes teaches a current limit circuit (400; Figure 2) to compare, to a threshold current (via 401b), current to the power .

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. Applicant asserts that a person of ordinary skill in the art could not learn of a cascode current source and a protection circuit coupled to the same voltage source. Examiner respectfully disagrees. Oak teaches a cascode current source (120; Figure 2) comprising a protection circuit (124) coupled to the voltage source (VDD2 coupled to VDD3, corresponding to VCP of Bogner; Figure 7), the protection circuit being configured to sample the voltage at the cascode node (VS3 corresponding to the node between 416 and 418 of Bogner) and adaptively vary the voltage to a gate of the lower stage and to automatically configure the lower stage as a source follower and put the lower stage in saturation during an overcurrent condition requiring the limiting of current between the power input and the power output (column 8 lines 7-11).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cascode protection circuit taught by Oak in the circuit of Bogner to prevent overstressing of the MOSFETs (column 8 lines 7-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.O/Examiner, Art Unit 2849         
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842